Citation Nr: 1107349	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-15 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.   Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right elbow pain.

3.  Entitlement to service connection for temporomandibular joint 
(TMJ). 

4.  Entitlement to service connection for vision problems. 

5.  Entitlement to service connection for a disability manifested 
by anal pain. 

6.  Entitlement to service connection for a respiratory 
disability. 

7.  Entitlement to service connection for bilateral hearing loss. 

8.  Entitlement to service connection for low back pain. 

9.  Entitlement to service connection for bilateral foot 
disabilities, to include a broken foot. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from June 1981 to June 
1985 and January 2004 to March 2005; the Veteran also had service 
in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in White River 
Junction, Maine.  By way of the September 2005 decision the RO 
denied service connection for tinnitus, right elbow pain, TMJ, 
vision problems, anal pain, breathing problems, bilateral hearing 
loss, low back pain, and a broken foot. 

The issues of service connection for TMJ, vision problems, anal 
pain, a respiratory disability, low back pain, bilateral hearing 
loss, and foot disabilities are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The currently demonstrated tinnitus is shown as likely as not 
to be due to the exposure to loud noise during his period of 
active service.  

2.  The Veteran's service treatment records note that he hit his 
right elbow multiple times during service and that he had 
difficulty lifting on occasion; however, no current disability 
was found at the Veteran's VA examination or in any post-service 
treatment records.  


CONCLUSIONS OF LAW

1.  Extending the benefit of any doubt to the Veteran, disability 
manifested by tinnitus is due to disease or injury that was 
incurred in active service.  38 U.S.C.A. § 1110, 1131, 5.107, 
7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

2.  Right elbow pain is not due to disease or injury that was 
incurred in active service.  38 U.S.C.A. § 1110, 1131, 5.107, 
7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record that is 
necessary to substantiate the claim.  The Veteran should be 
informed as to what portion of the information and evidence VA 
will seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In light of the favorable disposition of the grant of service 
connection for tinnitus, the Board finds that a discussion as to 
whether VA's duties to notify and assist the Veteran have been 
satisfied is not required.  With respect to the issue of service 
connection for right elbow pain, legally adequate notice was 
provided to the Veteran by a correspondence dated in May 2005.  
This letter detailed the elements of a service connection claim, 
described the evidence and information necessary to substantiate 
the claims, and set forth the respective responsibilities of VA 
and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter Court) 
held that, upon receipt of an application for service connection, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  With 
respect to the Dingess requirements, the Veteran was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  However, there is no prejudice in issuing a final 
decision because the preponderance of the evidence is against the 
claim for service connection for right elbow pain.  Therefore, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Board finds that all necessary development 
has been accomplished with respect to the issues decided here, 
and therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA treatment 
records.  The RO also afforded the Veteran VA examinations in 
June 2005 and July 2005.  The Board finds that these examinations 
are sufficient since the duty to assist usually includes 
conducting a thorough and contemporaneous examination of the 
Veteran that takes into account the records of prior examination 
and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 
Vet. App. 377 (1994).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claims herein decided that has not been 
obtained.  The Veteran was scheduled for a Decision Review 
Officer hearing in July 2007; however, he failed to report for 
this hearing and has provided no explanation for his failure to 
report.   Therefore, his hearing request is deemed withdrawn.  
See 38 C.F.R. §§ 20.702(d); 20.704(d).
  
Based on the foregoing, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board will therefore 
proceed with appellate review.

II. Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during a veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection the file 
must contain evidence establishing all three of the following: 
medical evidence of a current disability; medical evidence, or in 
some cases lay evidence, of in-service occurrence or aggravation 
of a disease or injury; and, medical evidence of a nexus between 
an in-service disease or injury and the current disability.   
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Veteran's DD Form 214 shows that he has both National Guard 
service and active duty service.  The Board notes that the term 
"active military, naval, or air service," as cited in 38 C.F.R. § 
3.1(d), includes only active duty, any period of active duty for 
training during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  

Active duty for training is defined as full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 01(22).  However, service connection may still be 
granted for injury or disease incurred while on active duty for 
training.  By contrast, inactive duty training is defined as 
other than full-time training performed by Reserves.  38 U.S.C.A. 
§ 101(23).  Service connection may be granted for injuries 
incurred while on inactive duty training, but not for disease.    

Tinnitus

After a careful review of the claims file, and affording the 
Veteran the benefit of the doubt, service connection for tinnitus 
is warranted.  As noted above, the Veteran has active duty 
service from June 1981 to June 1985 and January 2004 to March 
2005; however, according to the Veteran's DD 214 he also had 
National Guard service for 16 years and 4 months in between his 
active duty service.  During the Veteran's National Guard service 
and active duty service he worked as a canon crew member; the 
Veteran's DD 214 indicates that he worked as a canon crew member 
for 15 years. 

On the Veteran's February 2005 Post-Deployment Health Assessment, 
he checked "no" to currently having or developing during that 
development ringing in his ears; however, he did check "often" 
to exposure of loud noises and excessive vibration.  The service 
treatment records also include a February 2005 VA treatment note 
that was labeled VA referral, which reflected complaints of 
intermittent tinnitus and exposure to IED's and other loud noise 
exposure.  Therefore, the Board finds that the Veteran was 
exposed to loud noises during service and reported tinnitus 
during his active duty service.  

Following service, the Veteran was afforded a VA audiologic 
examination in June 2005, a little less than 3 months after 
military discharge.  The Veteran reported some occasional 
tinnitus that had started 20 years prior and occurred 10 to 15 
times per year.  The VA examiner noted exposure to 115mm gun 
firing with sporadic hearing protection during the Veteran's time 
in the Vermont Army National Guard from 1990 to 1995.  It was 
also noted that during the Veteran's service in Iraq his humvee 
was hit on two occasions; once was by a mortar or rocket and once 
by a car bomb while he was driving.  He also reported loud noise 
levels daily as the driver of the humvee.  He wore hearing 
protection at qualification shooting at Fort Dix and in Kuwait.  
It was also noted that the Veteran had noise exposure outside of 
the military, as he worked around loud machinery from 1985 to 
1988.  He also worked part time as a can crusher from 1993 to the 
present.  The VA examiner rendered a current diagnosis of 
tinnitus.   He opined that the etiology of the tinnitus was 
unknown, but started over 20 years ago and did not appear to be 
service-related. 

Despite the conclusion of the June 2005 VA examiner, an award of 
service connection is still appropriate here.  Indeed, the 
Veteran's statements as to when the ringing in his ears began are 
important and credible evidence going toward the matter of when 
the condition began.  The Veteran maintains that his tinnitus is 
a result of military noise exposure.  Again, such noise exposure 
is consistent with the circumstances of his service.  Moreover, 
the Board points out that he is competent to testify as to 
ringing in the ears during and after service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (providing that ringing in the 
ears is capable of lay observation).

Throughout the course of his communications with VA, the Veteran 
has consistently maintained that his tinnitus began in active 
service.  The Board finds that such consistency makes his 
statements credible.  The June 2005 VA examiner stated that it 
began 20 years prior, which was still during the Veteran's 
National Guard service.  However, the Veteran has stated that it 
began during his active duty service.  Given the nature of 
tinnitus, the Veteran is the only one who is competent to testify 
as to when he began to perceive tinnitus.  

In summary, the Veteran seeks service connection for tinnitus as 
related to in-service noise exposure.  It is clear that he was 
exposed to in-service combat noise.  Based on credible statements 
given by the Veteran, he has experienced tinnitus in service and 
ever since service.  The Board notes that there is no medical 
evidence against his assertions.  Moreover, while it is true that 
he also had noise exposure during times outside his active 
service, given his reported onset of symptoms, and given that no 
medical evidence attributes the tinnitus to noise exposure 
incurred outside of active service, the record is deemed at least 
in equipoise as to whether the active service noise exposure 
resulted in the currently diagnosed tinnitus.
Consequently, the Board concludes that service connection for 
tinnitus is warranted.

Right Elbow Pain

After a careful review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
service connection for right elbow pain.  In May 2003, the 
Veteran had a retention examination for the National Guard and on 
his report of medical history he checked "yes" to painful, 
shoulder, elbow, or wrist.  In the explanation section he wrote 
"wrist often ache, knees, elbows, + shoulder as kid dislocated 
often."  The service treatment records also include a February 
2005 VA treatment note, labeled VA referral, in which the Veteran 
reported that he hit his right elbow multiple times on a humvee 
and as a result had difficulty lifting on occasion and "lost his 
grip" when it bothered him.  Additionally, a February 2005 
Report of Medical Assessment reflected complaints of elbow pain 
as a result of multiple instances of trauma during his 
deployment.  

Thus, there is evidence that prior to his deployment and during 
his active duty the Veteran had elbow pain and injury to his 
elbow.  However, in addition to an in-service injury there needs 
to be evidence of a current disability to enable a grant of 
service connection.  Such has not been established by evidence 
here.  Indeed, at the Veteran's July 2005 VA examination he had 
full range of motion in his elbows and there was no pain or 
tenderness noted.  There was also no showing of arthritis.  No 
other post-service clinical evidence demonstrates any objective 
findings of a right elbow disorder.  In this regard, the Veteran 
is competent to report observable symptoms such as pain.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, 
pain alone, without a diagnosis or identifiable underlying malady 
or condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  

It is acknowledged that in some circumstances, lay evidence can 
establish a diagnosis.  Specifically, in Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined 
that lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

Here, however, none of the criteria set forth in Jandreau have 
been met, and therefore the lay evidence of record does not 
establish current disability here.
Without competent evidence of a current right elbow disability, 
service connection cannot be granted.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] there 
can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  

In sum, the Board finds that though the Veteran reportedly hit 
his elbow on a humvee during service, he has no current diagnosed 
disability and the record does not otherwise show objective 
manifestations of a chronic disability.  Without a currently 
diagnosed right elbow disability, service connection must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Service connection for tinnitus is granted, subject to governing 
criteria applicable to the payment of monetary benefits. 
 
Service connection for right elbow pain is denied. 


REMAND

The Board finds that further development is warranted with 
respect to the remaining issues on appeal, as will be discussed 
below.  

TMJ 

Regarding the TMJ claim, it is noted that the Veteran completed a 
Pre-Deployment Questionnaire in December 2003, while he was in 
the National Guard.  At that time, he stated that he was getting 
a prosthesis for his TMJ.  His February 2005 Post-Deployment 
Report of Medical Assessment noted ongoing dental issues and a 
February 2005 treatment note reflects that the Veteran was being 
treated for TMJ and was using a splint.  At the August 2005 VA 
examination, a history of TMJ was noted.  

Thus, while a TMJ disorder clearly pre-dated the Veteran's entry 
into his second period of active service, the file contains no 
competent medical opinion addressing whether such disorder was 
aggravated by active service.  Accordingly, an examination is 
necessary as to this issue on appeal.  Moreover, there remains 
the possibility that the initial injury or treatment for the TMJ 
may have been incurred during a period of active duty for 
training or inactive duty training.  Accordingly, the dates of 
such service, as well as any affiliated medical records and line 
of duty reports should be obtained prior to the examination.

Vision Problems

Prior to the Veteran's active duty service the record is silent 
as to any vision problems.  However, on his February 2005 Post 
Deployment Health Questionnaire he checked "yes during" when 
asked whether he developed during this deployment the symptom of 
"dimming vision, like the lights were going out."  In addition, 
a February 2005 service treatment record reflects a complaint of 
decreased visual acuity.  At the Veteran's July 2005 VA 
examination he was diagnosed with presybopia.  Since the July 
2005 VA examination, a January 2007 VA treatment note indicates a 
diagnosis of blurred vision.  

Given the above, a new VA examination should be arranged in order 
to clarify the Veteran's diagnosis and to obtain an opinion on 
the etiology of any vision problems detected.

Anal Problems

Although the record demonstrates relevant complaints during 
service, the September 2005 rating decision denied service 
connection for anal pain because there was no evidence of 
permanent residuals or chronic disability.  Indeed, 
the July 2005 VA examination noted a history of resolved anal 
fissures and resolved hemorrhoids.  However, the Veteran has 
since been treated for chronic diarrhea, anal fissures, and 
hemorrhoids; in July 2006 he was diagnosed with "likely 
irritable bowel syndrome" and small external hemorrhoids were 
noted.  
Accordingly, a new VA examination should be scheduled to 
determine the current nature and etiology of any anal disorder.  

Breathing Problems

The September 2005 RO rating decision denied service connection 
for breathing problems, finding that a respiratory disorder 
preexisted service and that there was 
no evidence that such a disorder was permanently worsened as a 
result of service.  
A July 2005 VA examination then of record noted a history of 
sinusitis but offered no opinion as to its etiology, or whether a 
preexisting disorder was aggravated by the Veteran's active 
service.  Given this, and given subsequent evidence reflecting 
respiratory complaints, a new examination should be arranged.






Prior to the Veteran's active duty military service, on his May 
2003 Report of Medical History for Retention Examination he noted 
that he had asthma and shortness of breath, as well as sinusitis, 
and chronic or frequent colds.  During the Veteran's active duty 
service, the Veteran was diagnosed with acute bronchitis in 
February 2004 and in November 2004 it was noted that he was 
snoring for three weeks and had sinusitis.  There were several 
treatment notes in February 2005; in one it was stated that the 
Veteran would follow-up at home with his sleep apnea.  Another 
February 2005 service treatment record, labeled VA referral, 
noted that the Veteran continued to experience cough and sputum 
production occasionally.  On a February 2005 Report of Medical 
Assessment the health care provider stated that the Veteran had 
sleeping problems and breathing problems.  On the Veteran's 
February 2005 Post Deployment Health Assessment the Veteran 
checked "yes now" and "yes during" to the questions if he had 
chronic cough and runny nose during his deployment.  He also 
checked that "often" he was exposed to smoke from burning trash 
or feces, vehicles or truck exhaust fumes, industrial pollution, 
and sand/dust.  He also checked "sometimes" that he was exposed 
to JP8 or other fuels and solvents.  


Bilateral Hearing Loss

The Veteran claims that he has bilateral hearing loss due to his 
military service.  As discussed above, in-service noise exposure 
is established in this case.  However, the claim was denied by 
the RO because there was no evidence of a current diagnosis for 
VA standards under 38 C.F.R. § 3.385 at the June 2005 VA 
audiologic evaluation.  Given the passage of time since the last 
examination, and the clear evidence of in-service noise exposure, 
another examination should be arranged in this case.

Low Back Pain

The Veteran's claim of service connection for a low back 
disability was denied by the RO on the basis that it preexisted 
active service and was not aggravated therein.  However, the July 
2005 VA examination did not contain an opinion addressing 
etiology in general, or the likelihood of in-service aggravation 
in this case.  Therefore, another examination should be 
scheduled.

Foot Disabilities

While in-service complaints are reflected in the record, the 
September 2005 RO rating decision denied service connection for 
bilateral foot disability because there was no evidence of 
permanent residuals or a chronic disability.  The Board finds 
that a new VA examination is warranted in order to clarify 
diagnoses rendered at the July 2005 VA examination.  Then the 
examiner should address the etiology of any diagnoses rendered, 
to include whether there was in-service aggravation of a 
preexisting condition.   


Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran by letter and request 
that he provide sufficient information, and 
if necessary authorization, to enable the 
RO to obtain any additional pertinent 
treatment records not currently of record.  
Based on the Veteran's response, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 
38 C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  

The RO should ensure that its letter meets 
the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

If any records sought are not obtained, the 
RO should notify the Veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.  

2.  The RO should contact the appropriate 
custodian of the Veteran's National Guard 
records and request that they send any 
documentation, including but not limited to 
retirement point sheets, indicating all 
dates of active duty for training and 
inactive duty training.  Additionally, any 
associated medical records and line of duty 
reports should be submitted as well.  Any 
negative search response should be noted in 
the record and communicated to the Veteran.  
If it is determined that additional 
requests would be futile, then a memorandum 
of unavailability should be drafted and 
added to the claims file.

3.  After completion of the above to the 
extent possible, the Veteran should be 
scheduled for a VA examination to ascertain 
the nature and likely etiology of his TMJ.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions 
regarding TMJ.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should state the current 
nature of the Veteran's TMJ.  The VA 
examiner should then opine as to the 
following questions:

(a)	Whether the Veteran's TMJ was a 
result of his service in the National 
Guard, including his active duty for 
training or inactive duty for 
training?

(b)	If not incurred during a period of 
active duty for training or inactive 
duty training, was any pre-existing 
TMJ permanently aggravated beyond its 
natural progression by the Veteran's 
active duty service?

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  If the examiner cannot respond 
without resorting to speculation, he should 
explain why a response would be 
speculative. 

3.  The Veteran should be scheduled for a 
VA examination to ascertain the nature and 
likely etiology of vision problems.  The 
entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions 
regarding vision problems.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine the nature 
and etiology of the Veteran's vision 
problems.  The VA examiner should state 
whether any chronic vision disability is at 
least likely as not related to any period 
of active service, with consideration of 
the in-service documentation and complaints 
of decreased visual acuity.  The examiner 
should set forth all examination findings, 
along with the complete rationale for all 
conclusions reached.  

4.  The Veteran should be scheduled for a 
VA examination to ascertain the nature and 
likely etiology of anal pain, including any 
condition related to his anal pain.  The 
entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions 
regarding anal pain.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  

The examiner should determine the nature 
and etiology of the Veteran's anal pain, 
including conditions related to his anal 
pain.  The VA examiner should state if any 
anal pain is at least likely as not related 
to any period of active service.  In so 
deciding, the examiner should consider the 
in-service treatment and diagnoses of anal 
pain, diarrhea, hemorrhoids, and fissures.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

5.  The Veteran should be scheduled for a 
VA examination to ascertain the nature and 
likely etiology of a respiratory 
disability.  The entire claims file must 
be made available to the examiner, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions 
regarding breathing problems.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

For any diagnosed respiratory disability, 
the VA examiner should then opine to the 
following questions:

(a)	Is it at least as likely as not 
that any respiratory disability was 
incurred during a period of active 
service?

(b)	If a respiratory disability was not 
incurred during a period of active 
duty for training but is nevertheless 
found to preexist his active service 
beginning January 2004, was any such 
preexisting disorder permanently 
aggravated beyond its natural 
progression by active duty service?

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  If the examiner cannot respond 
without resorting to speculation, he should 
explain why a response would be 
speculative. 

6.  The Veteran should be scheduled for a 
VA examination to ascertain the nature and 
likely etiology of any bilateral hearing 
loss.  The entire claims file must be 
made available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions 
regarding bilateral hearing loss.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The VA examiner should state if the Veteran 
has bilateral hearing loss that meets the 
VA standards under 38 C.F.R. § 3.385.  If 
so, the examiner should opine whether it is 
at least likely as not related to any 
period of active service.  The examiner 
should set forth all examination findings, 
along with the complete rationale for all 
conclusions reached.  

7.  The Veteran should be scheduled for a 
VA examination to ascertain the nature and 
likely etiology of any back problems.  The 
entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions 
regarding back problems.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  

For any diagnosis rendered, the VA examiner 
should opine as to the following questions:

(a)	Is such diagnosis at least as 
likely as not related to any period of 
active service?  

(b)  If a back disability was not 
incurred during a period of active 
duty for training or inactive duty 
training but is nevertheless found to 
preexist his active service beginning 
January 2004, was any such preexisting 
disorder permanently aggravated beyond 
its natural progression by active duty 
service?

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  If the examiner cannot respond 
without resorting to speculation, he should 
explain why a response would be 
speculative. 

8.  The Veteran should be scheduled for a 
VA examination to ascertain the nature and 
likely etiology of foot problems.  The 
entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions 
regarding foot problems.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  

For all diagnosed foot problems the VA 
examiner should then opine as to the 
following questions:

(a)	Is the foot disability at least 
likely as not related to the Veteran's 
military service?

(b)	If a foot disability was not 
incurred during a period of active 
duty for training or inactive duty 
training but is nevertheless found to 
preexist his active service beginning 
January 2004, was any such preexisting 
disorder permanently aggravated beyond 
its natural progression by active duty 
service?



If a back disability was not incurred 
during a period of active duty for training 
but is nevertheless found to preexist his 
active service beginning January 2004, was 
any such preexisting disorder permanently 
aggravated beyond its natural progression 
by active duty service?





The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

9.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the issues on 
appeal should be readjudicated in light of 
all the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action 
is required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, and 
to assist the Veteran with the development of his claim.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


